Case 8:20-cv-00782-CEH-JSS Document 16 Filed 06/22/20 Page 1 of 2 PageID 79


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

KIM LYNETTE HOUSTON,

       Plaintiff,

v.                                                              Case No: 8:20-cv-782-T-36JSS

MANATEE COUNTY,

       Defendant.
                                            /

                                          ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Julie S. Sneed on June 4, 2020 (Doc. 13). In the Report and Recommendation,

Magistrate Judge Sneed recommends that: (1) Defendant Manatee County Area Transit’s Notice

of Special Appearance and Motion to Quash Service of Process (Dkt. 10) be granted; (2) The

purported service of process upon Defendant (Dkt. 9) be quashed; (3) The Complaint (Dkt. 1) be

dismissed without prejudice; (4) Plaintiff be granted leave to file an amended complaint within

thirty (30) days of the order on the Report and Recommendation; and (5) Plaintiff be directed to

serve the amended complaint within ninety (90) days of filing. All parties were furnished copies

of the Report and Recommendation and were afforded the opportunity to file objections pursuant

to 28 U.S.C. § 636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now
Case 8:20-cv-00782-CEH-JSS Document 16 Filed 06/22/20 Page 2 of 2 PageID 80


       ORDERED AND ADJUDGED:

       (1)    The Report and Recommendation of the Magistrate Judge (Doc. 13) is adopted,

              confirmed, and approved in all respects and is made a part of this Order for all

              purposes, including appellate review.

       (2)    Defendant Manatee County Area Transit’s Notice of Special Appearance and

              Motion to Quash Service of Process (Dkt. 10) is GRANTED.

       (3)    The purported service of process upon Defendant (Dkt. 9) is QUASHED.

       (4)    The Complaint (Dkt. 1) is DISMISSED without prejudice.

       (5)    Plaintiff is granted leave to file an amended complaint within thirty (30) days of

              the date of this Order. Failure to file an amended complaint within this time period

              will result in dismissal of this action without further notice.

       (6)    Plaintiff shall serve the amended complaint within ninety (90) days of its filing.

       DONE AND ORDERED at Tampa, Florida on June 22, 2020.




Copies to:
The Honorable Julie S. Sneed
Counsel of Record




                                                 2
